11 N.Y.3d 754 (2008)
In the Matter of YUJO VELASQUEZ, Appellant,
v.
EDWARD DAVIDOWITZ, as Justice of the Supreme Court, Bronx County, et al., Respondents. (And Another Proceeding.)
Court of Appeals of the State of New York.
Submitted June 30, 2008.
Decided September 4, 2008.
Reported below, 2008 NY Slip Op 71558(U).
Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the proceedings within the meaning of the Constitution. Motion for a stay dismissed as academic. Motion for poor person relief dismissed as academic.